DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Applicant’s amended Claim 1 recites “regular or low 4 MEI” in parentheses in the claim and it is therefore unclear whether these are optional or required limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (WO 02/087352), made of record by Applicant, in view of Jani et al. (2006/0280835).

Regarding amended Claim 1, Corriveau teaches a chewing gum composition comprising a gum base portion and flavor components that can include any suitable amount and number of a variety of different materials typically found in gums and teaches, for example, the gum base portion can include a hydrophobic gum base, and hydrophilic gum base and combinations thereof and teaches that the hydrophilic portion is typically used to dissipate a portion of the flavor, over a period of time during chewing (Page 6, lines 10-15). Corriveau teaches that the hydrophilic portion can also be utilized to dissipate or release the colors, particular water insoluble colors, during chewing and that the hydrophilic gum base may provide a suitable medium within which the coloring agent can be effectively released during chewing (Page 6, lines 18-22). Corriveau also teaches that the hydrophobic gum base portion can also be utilized to control the release of the colors, particularly water soluble colors during chewing and in this regard the hydrophobic gum base may provide a suitable medium within which color can be effectively and controllably released during chewing (Page 6, lines 23-27).
Corriveau teaches a gum that includes a coloring agent that can cause a release of color as the gum is chewed (Page 3, lines 1-20), and teaches that any suitable type of color can be utilized, such as FD&C-type dyes, lakes, dispersions, and combinations thereof (Page 3, lines 25-27) and teaches that the coloring agent is generally a water soluble coloring component, such as a water-soluble dye, as this enables the gum to retain a color associated with the coloring component for a set period of time after which the color disappears and the release and disappearance of colors can result in a 
Therefore, since Corriveau teaches having both hydrophobic and hydrophilic portions in a gum that can contain water insoluble and water soluble colors respectively, and teaches both FD&C dyes and lakes, where the teaching of “lakes” is seen to meet the limitation of water insoluble color compound and “lake pigments”, Corriveau is seen to teach or render obvious the claimed chewing gum composition comprising both a water soluble color compound and a water insoluble color compound, as claimed. 
Corriveau teaches the use of water soluble color compounds and FD&C dyes in the chewing gum composition, but not the specific ones claimed.
Jani teaches chewing gum compositions comprising various conventional components including coloring compounds FD&C dyes such as those claimed (Table 2, Section V. Colors) and teaches traditional components for sure in the gum base include coloring agents such as FD&C dyes (Paragraph 132) and includes FD&C dye Blue No. 2 as a water soluble colorant that can be used in amounts effective to produce a desired color (Paragraph 152).
Therefore, the use of the claimed FD&C dyes in a chewing gum composition would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.
Regarding Claim 1 and the limitation of the water soluble compound leaches out of the chewing gum after from about 5 minutes to about 20 minutes of chewing, since Corriveau in view of Jani teaches the claimed composition comprising the same components, the composition will react or co-act in the same manner as claimed by In re: Papesch and In re: Antonie as cited in MPEP 2141.02 V. Therefore, the water soluble coloring compounds as taught, which are the same ones as claimed, would be reasonably expected to be released from the chewing gum in the claimed time frame.
Regarding amended Claims 4-7, Corriveau in view of Jani teaches oral health ingredients can also be added to the composition, include urea and other antiplaque/anti-gingivitis agents (Page 10, lines 5-10). Since Corriveau in view of Jani teaches the same dental active ingredient as recited (urea) and teaches or renders obvious the same water soluble dye as recited in the claims, it would be reasonably be expected that the urea and dye would behave as claimed and leach out of the chewing gum in the equal or fewer minutes than the water soluble compound. It is also noted that Applicant’s claims do not require any particular composition for the gum that could influence the release or leaching out of the claimed components. Since Corriveau teaches the claimed composition comprising the same components, the composition will react or co-act in the same manner as claimed by Applicant, and therefore, the properties of these components will necessarily be present because a component and its properties are inseparable. Therefore, if the components are present, their properties would also be necessarily present. See In re: Papesch and In re: Antonie as cited in MPEP 2141.02 V. 
Regarding Claims 8 and 9, Corriveau in view of Jani is relied upon as above and teaches the claimed chewing gum composition comprising the claimed water-soluble .

Response to Arguments
The prior art rejections previously set forth have been within in light of Applicant’s amendments to the claims, but a new prior art rejection has been set forth. The Examiner respectfully disagrees that Corriveau does not teach both water soluble and water insoluble coloring components in a chewing gum composition. It is noted that Corriveau teaches the use of pH changing coloring components as well. It is also noted that Applicant’s claims are very broad, merely requiring particular coloring compositions 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS

Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	5/26/2021